Citation Nr: 0215260	
Decision Date: 10/30/02    Archive Date: 11/06/02	

DOCKET NO.  01-01 475	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDING OF FACT

Diabetes mellitus is not shown to have been present in 
service, within the first year following service discharge, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Pertinent evidence of record is to the effect that the 
majority of the veteran's service medical records are 
unavailable, in that those records were destroyed in a fire 
at the National Personnel Records Center in 1973. 

A service separation examination dated in July 1956 is 
negative for history, complaints, or abnormal findings 
indicative of the presence of diabetes mellitus.  An 
evaluation of the veteran's endocrine system conducted at 
that time was within normal limits, as was a urinalysis, 
which was negative for sugar in the urine.

Private medical records dated from September 1958 to February 
1962 are negative for any evidence of diabetes mellitus.  

Private outpatient treatment records dated from April 1985 to 
May 1995 show treatment for diabetes mellitus.  In an April 
1985 entry, it was noted that the veteran was being seen for 
evaluation of "possible" diabetes mellitus.  Reportedly, he 
had been told in the past that he was a borderline diabetic, 
and had responded initially to dietary therapy.  The clinical 
assessment was probable Type II diabetes mellitus.

VA medical records dated from May 1995 to June 1996 show 
treatment for diabetes mellitus, as well as various other 
health problems.  

The veteran's claim for service connection for diabetes 
mellitus was received in  November 1999.  Accompanying that 
claim were various statements by the veteran's spouse and 
friends concerning health problems experienced by the veteran 
following his discharge from service. 

In correspondence of November 1999, the veteran's sister 
wrote that she and her mother had visited the veteran (her 
brother) in the Fort Gordon (Georgia) hospital in the spring 
of 1954.

In an Administrative Decision of May 2000, the subject of 
which was the availability of the veteran's service medical 
records, it was indicated that a review of the veteran's 
claims folder showed that all written requests, and 
telephonic or fax contacts had been sent to the appropriate 
locations without success.  Additionally noted was that 
further efforts to obtain the veteran's service medical 
records would be futile.  Based on the evidence of record, it 
was determined that the veteran's service medical records 
were unavailable.  

During the course of an RO hearing in September 2000, the 
veteran offered testimony regarding the nature and etiology 
of his diabetes mellitus.  

VA medical records dated from November 1998 to December 2001 
show treatment for diabetes mellitus.  

During the course of a central office hearing before the 
undersigned member of the Board in August 2002, the veteran 
and his wife offered additional testimony regarding the 
origin of his diabetes mellitus.  

Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently-
passed Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the claimant in the 
development of all facts pertinent to his claim.  To that 
end, in correspondence of February and April 2001, and again 
in May 2002, the veteran was advised of the VA's obligations 
under the new act, and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been procured.  The veteran was provided notice of 
what the VA was doing to develop his claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence was 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by the VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board is of the opinion 
that no further duty to assist the veteran exists in this 
case.  

The veteran seeks service connection for diabetes mellitus.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Moreover, where a veteran served continuously 
for  ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

In the present case, the majority of the veteran's service 
medical records are unavailable, in that those records were, 
apparently, destroyed in a fire at the National Personnel 
Records Center in 1973.  The sole service medical record 
remaining consists of the veteran's service separation 
examination, which is entirely negative for any evidence of 
diabetes mellitus.  The earliest clinical indication of the 
presence of diabetes mellitus is revealed by a private 
medical record dated in April 1985, almost 30 years following 
the veteran's discharge, at which time he received a 
diagnosis of "probable" Type II diabetes mellitus.  
Significantly, that record is devoid of any reported nexus 
between the veteran's diabetes mellitus and his active 
military service.  

The Board notes that, not until November 1999, more than 40 
years following the veteran's discharge from service, did he 
file his initial claim for service connection for diabetes 
mellitus.  While at the time of that filing, the majority of 
the veteran's service medical records were unavailable, all 
reasonable efforts were made to obtain copies and/or 
"replacements."  Regrettably, all such efforts were futile.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see 
also Moore v. Derwinski. 1 Vet. App. 401(1991).  

The Board does not doubt the sincerity of the veteran's 
statements, or those submitted in support of his claim.  
However, based upon the entire evidence of record, the Board 
is unable to reasonably associate the veteran's diabetes 
mellitus, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service.  Accordingly, service 
connection for diabetes mellitus must be denied.  


ORDER

Service connection for diabetes mellitus is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

